Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16, 17, 21 and 29, are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.
Applicant's election with traverse of Figs. 1 and 3 in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity between Figs. 3 and 9 or Figs. 1 and 20.  This is not found persuasive because as discussed below the prior art renders the common technical feature of applicant’s invention obvious.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 18-20, 22-28 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 necessitates that “a seal ring brought into close contact with a tapered part”. The term “close” in claim 1 is a relative term that renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 necessitates that “the tapered part being on a deeper side than the female screw part”. The term “deeper” in claim 1 is a relative term that renders the claim indefinite. The term “deeper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 necessitates a core mounting hole having “a female screw part” and a support base having a “male screw part”. It is unclear and indefinite how applicant regards the threads themselves to be male or female. Rather it is the office’s position that the core mounting hole is a female part and the support base is a male part which is inserted into the core mounting hole.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15, 18-20, 22-28, 32, and 33, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayukawa (U.S. Publication 2004/0261848) in view of Allen (U.S. Patent 1,438,081).


It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant as modifications regarding shapes are generally considered to be modifications which are obvious and within the purview of a person having ordinary skill in the art. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant within the course of ordinary research and development so as to achieve optimal results in the environment and/or application of usage.
Please note that applicant has not disclosed any criticality for the claimed limitation in the instant application.
Finally, Allen teaches a valve core which includes a seal (10) that has a quadrangular cross-sectional shape. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the seal shape of Kayukawa in view of the teachings of Allen, as the as the simple substitution of one known seal arrangement (e.g. seal 10 of Allen) for another (i.e. seal 30 of Kayukawa) to obtain predictable results (e.g., fluid sealing); or otherwise obvious as the use of a known technique (e.g. utilizing a resilient gasket to create a fluid seal) to improve a similar device (a valve core) in the same way.


In regards to claims 14 and 15, in the overhang part (15), a surface opposite to the seal ring (Allen 10) is perpendicular to the pair of tool abutting surfaces.
In regards to claims 18-20, a perpendicular hole (27) penetrates through the support base (11), the perpendicular hole (27) being perpendicular to the axial direction of the sleeve part (19) and opens at the pair of tool abutting surfaces.
In regards to claims 22-25, Kayukawa does not specifically disclose that the shape of the perpendicular whole.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the perpendicular hole to be as recited by applicant as modifications regarding shapes are generally considered to be modifications which are obvious and within the purview of a person having ordinary skill in the art. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant within the course of ordinary research and development so as to achieve optimal results in the environment and/or application of usage.
Please note that applicant has not disclosed any criticality for the claimed limitation in the instant application.


	In regards to claims 32 and 33, Kayukawa does not specifically disclose that the relative sizes of the thread valley and ridge.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the thread dimensions to be as recited by applicant as modifications regarding shapes are generally considered to be modifications which are obvious and within the purview of a person having ordinary skill in the art. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant within the course of ordinary research and development so as to achieve optimal results in the environment and/or application of usage.
Please note that applicant has not disclosed any criticality for the claimed limitation in the instant application.
Claims 30 and 31, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayukawa and Allen and further in view of Ashman (U.S. Patent 3,486,522).
Kayukawa discloses all of the elements as discussed above. 
Kayukawa does not specifically disclose that the valve body has a shape of a cap including a cylindrical body having its one end bottomed and provided with a collar extending from its other end.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the valve body of Kayukawa as taught by Ashman to facilitate swivel action sealing (see Ashman col. 2, line 32-50).
Regarding "the cylindrical body is fixed by swaging to a tip of the shaft part,” the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753